DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16, 20-24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US 2016/0339713) and further in view of Kusunoki (US 2010/0214334).
With regard to claim 14, Nishiyama discloses a droplet ejection device (1) [Fig. 2] comprising:
a droplet ejection head (11) [Para. 0038] that ejects a liquid material [ink; Para. 0039];
a supply tank (21) [Para. 0042] that is in communication with the droplet ejection head and a first positive pressure source (31) [pump; Fig. 8];
a collection tank (24) [Para. 0042] that is in communication with the droplet ejection head and a first negative pressure source (98) [pump; Fig. 8];
a replenishment tank (96) [Para. 0194] that is in communication with the supply tank and the collection tank [Fig. 8];

the collection tank and the replenishment tank;
a switching valve (47) having a first position at which the replenishment tank and a second
positive pressure source are communicated with each other and a second position at which the
replenishment tank and a second negative pressure source are communicated with each other; and
a control device (5).
Nishiyama does not teach an opening/closing valve A that opens and closes a flow passage communicating between a supply tank and a replenishment tank and wherein the control device has an ejection mode in which the opening/closing valve A is closed, the opening/closing valve B is closed, and the liquid material is ejected from the droplet ejection head while the liquid material is delivered from the supply tank to the collection tank; a replenishment mode in which the opening/closing valve A is opened, the opening/closing valve B is closed, and the liquid material is delivered from the replenishment tank to the supply tank while the liquid material is delivered from the supply tank to the collection tank; and a collection mode in which the opening/closing valve A is closed, the opening/closing valve B is opened, and the liquid material is delivered from the collection tank to the replenishment tank while the liquid material is delivered from the supply tank to the collection tank.
However, Kusunoki teaches an opening/closing valve A (208) [Fig. 5] that opens and closes a flow passage communicating between a supply tank (212) and a replenishment tank (200) [Fig. 5].
In addition, Kusunoki teaches opening/closing valve is operated in accordance from the system controller (100) [Para. 0128]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine an opening/closing valve between the supply tank and replenishment tank of Nishiyama in order to open and close the tube.

With regard to claim 15, Nishiyama’s modified droplet ejection device discloses all the limitations of claim 14, and Nishiyama also discloses wherein the control device causes the liquid material to be ejected from the droplet ejection head in the replenishment mode. [Para. 0096]
With regard to claim 16, Nishiyama’s modified droplet ejection device discloses all the limitations of claim 14, and Nishiyama also discloses wherein the control device causes the liquid material to be ejected from the droplet ejection head in the collection mode. [Para. 0096]
With regard to claim 20, Nishiyama’s modified droplet ejection device discloses all the limitations of claim 14 but does not disclsose wherein flow resistance of the flow passage between the supply tank and the collection tank is larger than flow resistance of the flow passage between the replenishment tank and the supply tank.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the flow resistance of the flow passage between the supply tank and the collection tank larger than flow resistance of the flow passage between the replenishment tank and the supply tank, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA) 1954).
With regard to claim 21, Nishiyama’s modified droplet ejection device discloses all the limitations of claim 14 but does not disclsose wherein flow resistance of the flow passage between the supply tank and the collection tank is larger than flow resistance of the flow passage between the collection tank and the replenishment tank.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the flow resistance of the flow passage between the supply tank and the collection tank larger than flow resistance of the flow passage between the collection tank and the replenishment 
With regard to claim 22, Nishiyama’s modified droplet ejection device discloses all the limitations of claim 14, and Nishiyama also discloses a droplet ejection device according to Claim 14, further comprising a first liquid level sensor (37) that detects a position of a liquid level in the supply tank, a second liquid level sensor (40) that detects a position of a liquid level in the collection tank, and a third liquid level sensor (102) that detects a position of a liquid level in the replenishment tank,
wherein the control device switches over the ejection mode, the replenishment mode, and
the collection mode in accordance with values detected by the first through third liquid level
sensors [Para. 0045, 101; Table 1].
With regard to claim 23, Nishiyama’s modified droplet ejection device discloses all the limitations of claim 14, and Nishiyama also discloses further comprising a gas filter (69) [air filter; Para. 0063] downstream of each or either one of the first positive pressure source and the second positive pressure source [Fig. 8].
With regard to claim 24, Nishiyama’s modified droplet ejection device discloses all the limitations of claim 14, and Nishiyama also discloses further comprising a liquid filter (38) [Para. 0044] in the flow passage communicating between the replenishment tank and the supply tank [Fig. 8].
With regard to claim 27, Nishiyama’s modified droplet ejection device discloses all the limitaions of claim 14 and Nishiyama modified also discloses a droplet ejection method using the droplet ejection device according to Claim 14.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US 2016/0339713) and further in view of Kusunoki (US 2010/0214334) as applied to claim 14 above, and further in view of Yamada (JP 2016175186).
claim 26, Nishiyama’s modified droplet ejection device discloses all the limitations of claim 14, but does not disclose wherein a liquid delivery device using mechanical power is not disposed in any of the flow passage communicating between the supply tank and the replenishment tank and the flow passage communicating between the collection tank and the replenishment tank.
However, Yamada teaches a liquid delivery device using mechanical power is not disposed in any of the flow passage communicating between the supply tank and the replenishment tank and the flow passage communicating between the collection tank and the replenishment tank.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flow passages of Nishiyama without mechanical power disposed within, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama (US 2016/0339713) and further in view of Kusunoki (US 2010/0214334) as applied to claim 27 above, and further in view of Shibata (US 2011/0221820).
With regard claim 28, Nishiyama’s modified droplet ejection device discloses all the limitations of claim 27, but does not disclose wherein the liquid material is a liquid material containing filler. 
However, Shibata teaches a liquid material (ink) is a liquid material containing filler [micro-particles; Para. 0074].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a filler in the liquid material of Nishiyama to obtain a specific result when applying heat and pressure to dried ink.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-19 are objected to because the prior art does not teach or make obvious wherein a supply tank is held at pressure higher than atmospheric pressure and a collection tank is held at pressure lower than the atmospheric pressure in the ejection mode, the replenishment mode, and the collection mode.
Claim 25 is objected to because the prior art does not teach or make obvious wherein, in a replenishment mode, pressure in a replenishment tank is brought into a state higher than pressure in a supply tank such that a liquid material is delivered from the replenishment tank to the supply tank while the liquid material is delivered from the supply tank to a collection tank, and in a collection mode, the pressure in the replenishment tank is brought into a state lower than pressure in the collection tank such that the liquid material is delivered from the collection tank to the replenishment tank while the liquid material is delivered from the supply tank to the collection tank.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACEY M MCMILLION/               Examiner, Art Unit 2853                                                                                                                                                                                         
/ERICA S LIN/               Primary Examiner, Art Unit 2853